CATALYST COMPRISING PT, NI, AND CR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chondroudis et al. (US 2006/0251952 A1) and further in view of Debe et al. (US 2007/0082814 A1).
Regarding claims 1 and 2, Chondroudis et al. a catalyst comprising at least 90 atomic percent collectively Pt, Ni, and Cr (Abstract and further claim 56 disclose a catalyst consisting of Pt, Ni, and Cr.), wherein, when considering only the collective Pt, Ni, and Cr, the Pt is present in a range from 32.4 to 35.8 atomic percent or 33.8 to 35.8 atomic percent (Claim 6 discloses Pt in the catalyst consisting of Pt, Ni, and Cr is less than 40 atomic %.), the Ni is present in a range from 57.7 to 63.7 atomic percent or 60.3 to 63.7 atomic percent (Claim 5 discloses Ni in the catalyst consisting of Pt, Ni, and Cr is at least 35 atomic %.), and the Cr is present in a range from 0.5 to 10.0 atomic percent or 0.5 to 5.9 atomic percent (Claim 60 discloses Cr in the catalyst consisting of Pt, Ni, and Cr is less than 55 atomic %.), and wherein the total atomic percent of the collective Pt, Ni, and Cr equals 100 (All catalyst examples shown in Table E equal up to 100.).
However, they do not teach nanostructured elements comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material.
Debe et al. teach a catalyst comprising microstructured whiskers having an outer surface at least partially covered by a catalyst material (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Chondroudis with Debe in order to improve specific activity of the catalyst by increasing surface area.
Regarding claims 3-8, the combination of Chondroudis and Debe et al. teach the catalyst of claim 1. Further, Chondroudis et al. teach wherein the catalyst material comprises a layer comprising platinum and nickel and a layer comprising chromium on the layer comprising platinum and nickel; wherein the catalyst material comprises alternating layers comprising platinum and nickel and layers comprising chromium; wherein the catalyst material comprises a layer comprising platinum, a layer comprising nickel on the layer comprising platinum, and a layer comprising chromium on the layer comprising nickel; and wherein the catalyst material comprises a layer comprising nickel, a layer comprising platinum on the layer comprising nickel, and a layer comprising chromium on the layer comprising platinum (Paragraph 0076 discloses a metal catalyst comprising platinum, chromium, and copper and/or nickel, may be directly deposited (e.g., sputtered) onto, for example, (i) a surface of one or both of the electrodes (e.g., the anode, the cathode or both), and/or (ii) one or both surfaces of a polyelectrolyte membrane, and/or (iii) some other surface, such as a backing for the membrane (e.g., carbon paper). Paragraph 0077 discloses that each component (e.g., metal) of the catalyst may be deposited separately, each for example as a separate layer on the surface of the electrode, membrane, etc. Alternatively, two or more components may be deposited at the same time. Additionally, when the catalyst comprises or consists essentially of an alloy of these metals, the alloy may be formed and then deposited, or the components thereof may be deposited and then the alloy subsequently formed thereon.); wherein each layer independently has a planar equivalent thickness up to 25 nm.(Paragraph 0080).
Regarding claim 9, the combination of Chondroudis and Debe et al. teach the catalyst of claim 1. However, they do not teach having an exposed chromium surface layer or wherein the exposed chromium surface layer is a sub-monolayer of chromium.
However, in Chondroudis, the deposition of layers could lead one of ordinary skill in the art to deposit a final chromium layer on the surface of the Pt-Ni layers. Further, at some point during the deposition process, any layer will potentially be exposed.
Regarding claim 11, the combination of Chondroudis and Debe et al. teach the catalyst of claim 1. However, they do not teach wherein the weight ratio of platinum to chromium is in a range from 6:1 to 140:1.
MPEP 2144.05 II A: ROUTINE OPTIMIZATION
Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Regarding claim 12, the combination of Chondroudis and Debe et al. teach the catalyst of claim 1. Further, Chondroudis et al. teach wherein the catalyst material has a thickness in a range from 0.1 to 15 nm. (Paragraph 0080)
Regarding claim 13, the combination of Chondroudis and Debe et al. teach a fuel cell membrane electrode assembly a comprising the catalyst of claim 1 (Abstract)
Regarding claim 14, the combination of Chondroudis and Debe et al. teach the catalyst of claim 1. Further, Chondroudis et al. teach a method comprising annealing the catalyst. (Paragraphs 0071-0072 teach the powder is typically heated in a reducing atmosphere (e.g., an atmosphere containing hydrogen and/or an inert gas such as argon) at a temperature sufficient to decompose the precursor. The temperature reached during the thermal treatment is typically at least as high as the decomposition temperature(s) for the precursor compound(s) and not so high as to result in degradation of the supports and agglomeration of the supports and/or the catalyst deposits. Typically the temperature is between about 60.degree. C. and about 1100.degree. C. Inorganic metal-containing compounds typically decompose at temperatures between about 600 and about 1000.degree. C.  The duration of the heat treatment is typically at least sufficient to substantially convert the precursor compounds to the desired state. In general, the temperature and time are inversely related (i.e., conversion is accomplished in a shorter period of time at higher temperatures and vice versa). At the temperatures typical for converting the inorganic metal-containing compounds to an alloy set forth above, the duration of the heat treatment is typically at least about 30 minutes).
Regarding claim 15, the combination of Chondroudis and Debe et al. teach the catalyst of claim 1. Further, Chondroudis et al. teach the method comprising depositing platinum and nickel from a target comprising platinum and nickel and depositing chromium from a target comprising chromium (Paragraphs 0071, 0072, 0076, and 0077). 

Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art references disclose the limitation of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner




/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729